
	
		I
		111th CONGRESS
		1st Session
		H. R. 3008
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2009
			Mr. Kissell
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To establish a National Strategic Gasoline Reserve, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Strategic Gasoline Reserve
			 for Purposes of National Security Act of 2009.
		2.Strategic
			 Gasoline Reserve
			(a)Establishment
				(1)AuthorityThe
			 Secretary of Energy shall establish a Strategic Gasoline Reserve system (in
			 this section referred to as the Gasoline Reserve) with a total
			 capacity of 10,000,000 barrels of regular unleaded gasoline.
				(2)Reserve
			 locationsNo later than 1 year after the date of enactment of
			 this Act, the Secretary shall determine strategic locations for no less than
			 three and no more than five Gasoline Reserve sites, each located in a different
			 geographical region of the United States. When determining site locations, the
			 Secretary shall consider all factors, including seasonal and regional
			 variations in gasoline, cost, regional population, accessibility for
			 distribution, and the region’s vulnerability to natural disasters and acts of
			 terrorism. The Secretary shall endeavor to find the most affordable method for
			 storage and, when possible, should consult the methodology used for the
			 creation of the Home Heating Oil Reserve and the Strategic Petroleum Reserves.
			 Such reserve site locations shall be operational within 2 years after the date
			 of enactment of this Act.
				(3)Onsite
			 protectionIn establishing the Gasoline Reserve under this
			 section, the Secretary shall confer with the Secretary of Transportation and
			 the Secretary of Homeland Security with respect to physical structures’
			 security, the transportation security, and operational security.
				(b)TransportationNot
			 later than 1 year after the date of enactment of this Act, the Secretary of
			 Energy shall transmit to the Congress, the Secretary of Homeland Security, and
			 the Governor of each State in which a Gasoline Reserve will be sited a plan for
			 the transportation of the contents of the Gasoline Reserve under this section
			 to wholesale or retail markets in the event of an emergency sale under
			 subsection (d).
			(c)CapacityThe
			 Secretary of Energy shall complete the process of filling the Gasoline Reserve
			 to a minimum of 90 percent within 2 years of submitting a transportation plan
			 to the Congress.
			(d)Aging
			 supplyThe Secretary shall conduct an annual review of the
			 gasoline supply to ensure the reserves in the Gasoline Reserve do not exceed
			 their shelf life. The Secretary shall have in place within 2 years of enactment
			 of this Act a plan for assuring that the inventory is sold and replaced in a
			 manner that assures the integrity of the product at all times. The Secretary
			 shall have the authority to exchange an aging supply of reserve gasoline
			 through private sales or by utilizing the fuel for military or government use.
			 The Secretary shall seek the best means to minimize transaction expense.
			(e)Requests for
			 Emergency Sale AuthorizationThe Secretary of Energy shall sell
			 gasoline from the Gasoline Reserve if—
				(1)the Governor of an
			 affected State submits a written request that—
					(A)provides
			 sufficient evidence that the sale or supply of gasoline in the region in which
			 such State is located has been severely disrupted, caused by, but not limited
			 to, an interruption in the normal distribution or availability of gasoline
			 which dramatically affects the price of gasoline; and
					(B)provides
			 sufficient evidence that the State would experience further adverse effects
			 without the sale of gasoline from the Gasoline Reserve; and
					(2)the President
			 issues an Executive order requiring immediate release from any or all Gasoline
			 Reserves at any time that the President determines that the conditions
			 specified in paragraph (1)(A) are satisfied.
				(f)Procedure
				(1)Secretary’s
			 responseThe Secretary of Energy shall respond to a request
			 transmitted under subsection (e) within 7 days of receipt of a request through
			 a written response, regardless of the decision.
				(2)Additional
			 informationThe Secretary may request additional information if
			 the Secretary concludes there are insufficient reasons provided for the sale of
			 gasoline from the Gasoline Reserve system.
				(g)PurchaseThe
			 Secretary of Energy is authorized to conduct purchases and sales of gasoline at
			 wholesale for maintenance of the Gasoline Reserve system. In conducting these
			 transactions, the Secretary shall—
				(1)ensure that the
			 overall supply returns to a minimum 90 percent capacity in a timely manner
			 following a sizeable depletion due to an emergency; and
				(2)assess market
			 conditions to avoid, to the extent possible, when prices appear to be at higher
			 levels unlikely to be sustained, or when purchases of gasoline are likely to
			 significantly raise gasoline prices in the market served by a particular
			 Gasoline Reserve for purchases consistent with the need for timely
			 replenishment of the Reserve after emergency or nonemergency sales.
				(h)Annual
			 ReportAt a specified date as determined by the Secretary of
			 Energy, the Secretary shall submit to the President, the Committee on Energy
			 and Commerce of the House of Representatives, and to the Committee on Energy
			 and Natural Resources of the Senate a report on the status of the Strategic
			 Gasoline Reserve outlining the Reserve’s current capacity, emergency sales from
			 the previous year, any security threats in the previous year, and the current
			 condition of the storage facilities. The Secretary shall also in the report
			 include any recommendations for improvements in the efficiency of the purchase,
			 transportation, sale, and storage of gasoline in the Gasoline Reserves.
			(i)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary of Energy such sums as may be necessary for construction and
			 operation of the Gasoline Reserve system for fiscal years 2009 through
			 2015.
			
